CHOATE, District Judge.
This is a motion for a new trial for error of law in directing a verdict for the defendant It was not attempted on the argument to sustain the action, except as an action for money paid under a mistake of fact. Assuming that all the elements of such a cause of action once existed. a question which it is unnecessary now to examine, yet I see no reason why the United States should be exempted from the general rule applicable to any other party who is entitled to maintain such an action, that they shall not, by their delay after the discovery of the mistake, lead the party liable to them into further loss, as, for instance, the loss of a remedy over against another party. This-is an equitable action and the plaintiff can only recover on showing that it is equitably entitled to the money. The duty of promptly-notifying the defendant on discovery of the-mistake, is conceded by the plaintiff’s counsel;: but it is claimed that the notice from the sub-treasurer was a performance of this duty. The discovery by the United States of the alleged mistake before that notice was given-cannot, I think, be denied. Assuming that the sub-treasurer was the proper person to-give the notice, and demand payment of the-defendant, he was also the proper party to withdraw that notice, and I think it is clear that what took place after the notice was' given, was equivalent to a withdrawal of the-notice, on which the bank had a right to rely, and did rely, until it lost all remedy over" against Polhemus and Jackson; and after' that, only, was the claim renewed by commencement of this action. I think this is a claim in respect to which laches may be imputed to the United States, and that on the-ground of laches and entire want of equity in-the claim on the undisputed facts, the direction of a verdict for the defendant was right.See U. S. v. Cooke [Case No. 14,855].
Motion denied.